(Slip Opinion)              OCTOBER TERM, 2011                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

 MARTINEZ v. RYAN, DIRECTOR, ARIZONA DEPART-
            MENT OF CORRECTIONS

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

    No. 10–1001. Argued October 4, 2011—Decided March 20, 2012
Arizona prisoners may raise claims of ineffective assistance of trial
  counsel only in state collateral proceedings, not on direct review. In
  petitioner Martinez’s first state collateral proceeding, his counsel did
  not raise such a claim. On federal habeas review with new counsel,
  Martinez argued that he received ineffective assistance both at trial
  and in his first state collateral proceeding. He also claimed that he
  had a constitutional right to an effective attorney in the collateral
  proceeding because it was the first place to raise his claim of ineffec-
  tive assistance at trial. The District Court denied the petition, find-
  ing that Arizona’s preclusion rule was an adequate and independent
  state-law ground barring federal review, and that under Coleman v.
  Thompson, 501 U. S. 722, the attorney’s errors in the postconviction
  proceeding did not qualify as cause to excuse the procedural default.
  The Court of Appeals for the Ninth Circuit affirmed.
Held:
    1. Where, under state law, ineffective-assistance-of-trial-counsel
 claims must be raised in an initial-review collateral proceeding, a
 procedural default will not bar a federal habeas court from hearing
 those claims if, in the initial-review collateral proceeding, there was
 no counsel or counsel in that proceeding was ineffective. Pp. 5–14.
       (a) Given that the precise question here is whether ineffective
 assistance in an initial-review collateral proceeding on an ineffective-
 assistance-at-trial claim may provide cause for a procedural default
 in a federal habeas proceeding, this is not the case to resolve the
 question left open in Coleman: whether a prisoner has a constitution-
 al right to effective counsel in initial-review collateral proceedings.
 However, to protect prisoners with potentially legitimate ineffective-
2                           MARTINEZ v. RYAN

                                   Syllabus

    assistance claims, it is necessary to recognize a narrow exception to
    Coleman’s unqualified statement that an attorney’s ignorance or in-
    advertence in a postconviction proceeding does not qualify as cause to
    excuse a procedural default, namely, that inadequate assistance of
    counsel at initial-review collateral proceedings may establish cause.
    Pp. 5–6.
         (b) A federal court can hear Martinez’s ineffective-assistance
    claim only if he can establish cause to excuse the procedural default
    and prejudice from a violation of federal law. Coleman held that a
    postconviction attorney’s negligence “does not qualify as ‘cause,’ ” be-
    cause “the attorney is the prisoner’s agent,” and “the principal bears
    the risk of ” his agent’s negligent conduct, Maples v. Thomas, ante, at
    12. However, in Coleman, counsel’s alleged error was on appeal from
    an initial-review collateral proceeding. Thus, his claims had been
    addressed by the state habeas trial court. This marks a key differ-
    ence between initial-review collateral proceedings and other collat-
    eral proceedings. Here, where the initial-review collateral proceeding
    is the first designated proceeding for a prisoner to raise the ineffec-
    tive-assistance claim, the collateral proceeding is the equivalent of a
    prisoner’s direct appeal as to that claim because the state habeas
    court decides the claim’s merits, no other court has addressed the
    claim, and defendants “are generally ill equipped to represent them-
    selves” where they have no brief from counsel and no court opinion
    addressing their claim. Halbert v. Michigan, 545 U. S. 605, 617. An
    attorney’s errors during an appeal on direct review may provide
    cause to excuse a procedural default; for if the attorney appointed by
    the State is ineffective, the prisoner has been denied fair process and
    the opportunity to comply with the State’s procedures and obtain an
    adjudication on the merits of his claim. Without adequate represen-
    tation in an initial-review collateral proceeding, a prisoner will have
    similar difficulties vindicating a substantial ineffective-assistance-at-
    trial claim. The same would be true if the State did not appoint an
    attorney for the initial-review collateral proceeding. A prisoner’s in-
    ability to present an ineffective-assistance claim is of particular con-
    cern because the right to effective trial counsel is a bedrock principle
    in this Nation’s justice system.
       Allowing a federal habeas court to hear a claim of ineffective assis-
    tance at trial when an attorney’s errors (or an attorney’s absence)
    caused a procedural default in an initial-review collateral proceeding
    acknowledges, as an equitable matter, that a collateral proceeding, if
    undertaken with no counsel or ineffective counsel, may not have been
    sufficient to ensure that proper consideration was given to a substan-
    tial claim. It thus follows that, when a State requires a prisoner to
    raise a i claim of ineffective assistance at trial in a collateral proceed-
                     Cite as: 566 U. S. ____ (2012)                     3

                                Syllabus

  ing, a prisoner may establish cause for a procedural default of such
  claim in two circumstances: where the state courts did not appoint
  counsel in the initial-review collateral proceeding for an ineffective-
  assistance-at-trial claim; and where appointed counsel in the initial-
  review collateral proceeding, where that claim should have been
  raised, was ineffective under Strickland v. Washington, 466 U. S.
  668. To overcome the default, a prisoner must also demonstrate that
  the underlying ineffective-assistance-at-trial claim is substantial.
  Most jurisdictions have procedures to ensure counsel is appointed for
  substantial ineffective-assistance claims. It is likely that such attor-
  neys are qualified to perform, and do perform, according to prevailing
  professional norms. And where that is so, States may enforce a pro-
  cedural default in federal habeas proceedings. Pp. 6–12.
        (c) This limited qualification to Coleman does not implicate stare
  decisis concerns. Coleman’s holding remains true except as to initial-
  review collateral proceedings for claims of ineffective assistance at
  trial. The holding in this case should not put a significant strain on
  state resources. A State facing the question of cause for an apparent
  default may answer that the ineffective-assistance-of-trial-counsel
  claim is insubstantial. The limited circumstances recognized here al-
  so reflect the importance of the right to effective assistance at trial.
  Other claims may not implicate the same fundamentals of the adver-
  sary system. The Antiterrorism and Effective Death Penalty Act of
  1996 does not speak to the question presented here, and thus does
  not bar Martinez from asserting attorney error as cause for a proce-
  dural default. Pp. 12–14.
     2. Whether Martinez’s attorney in his first collateral proceeding
  was ineffective and whether his ineffective-assistance-at-trial claim
  is substantial, as well as the question of prejudice, are questions that
  remain open for a decision on remand. P. 15.
623 F. 3d 731, reversed and remanded.

   KENNEDY, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and GINSBURG, BREYER, ALITO, SOTOMAYOR, and KAGAN, JJ.,
joined. SCALIA, J., filed a dissenting opinion, in which THOMAS, J.,
joined.
                        Cite as: 566 U. S. ____ (2012)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash­
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 10–1001
                                   _________________


      LUIS MARIANO MARTINEZ, PETITIONER v.

       CHARLES L. RYAN, DIRECTOR, ARIZONA

          DEPARTMENT OF CORRECTIONS 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                                [March 20, 2012]


   JUSTICE KENNEDY delivered the opinion of the Court.
   The State of Arizona does not permit a convicted person
alleging ineffective assistance of trial counsel to raise that
claim on direct review. Instead, the prisoner must bring
the claim in state collateral proceedings. In the instant
case, however, petitioner’s postconviction counsel did not
raise the ineffective-assistance claim in the first collateral
proceeding, and, indeed, filed a statement that, after
reviewing the case, she found no meritorious claims help­
ful to petitioner. On federal habeas review, and with new
counsel, petitioner sought to argue he had received ineffec­
tive assistance of counsel at trial and in the first phase of
his state collateral proceeding. Because the state collat­
eral proceeding was the first place to challenge his con-
viction on grounds of ineffective assistance, petitioner
maintained he had a constitutional right to an effective
attorney in the collateral proceeding. While petitioner
frames the question in this case as a constitutional one, a
more narrow, but still dispositive, formulation is whether
a federal habeas court may excuse a procedural default of
2                    MARTINEZ v. RYAN

                     Opinion of the Court

an ineffective-assistance claim when the claim was not
properly presented in state court due to an attorney’s
errors in an initial-review collateral proceeding.
                              I
   A jury convicted petitioner, Luis Mariano Martinez, of
two counts of sexual conduct with a minor under the age
of 15. The prosecution introduced a videotaped forensic
interview with the victim, Martinez’s 11-year-old step­
daughter. It also put in evidence the victim’s nightgown,
with traces of Martinez’s DNA. As part of his defense,
Martinez introduced evidence of the victim’s recantations,
including testimony from the victim’s grandmother and
mother and a second videotaped interview in which the
victim denied any abuse. The victim also denied any
abuse when she testified at trial. App. to Pet. for Cert.
38a–39a. To explain the inconsistencies, a prosecution
expert testified that recantations of child-abuse accusa­
tions are caused often by reluctance on the part of the
victim’s mother to lend support to the child’s claims. Pet.
for Cert. 3. After considering the conflicting evidence, the
jury convicted Martinez. He was sentenced to two consec­
utive terms of life imprisonment with no possibility of
parole for 35 years. App. to Pet. for Cert. 39a.
   The State appointed a new attorney to represent Mar­
tinez in his direct appeal. Ibid.; Pet. for Cert. 4. She
made numerous arguments on Martinez’s behalf, includ­
ing a claim that the evidence was insufficient and that
newly discovered evidence warranted a new trial. App. to
Pet. for Cert. 39a. Arizona law, however, did not permit
her to argue on direct appeal that trial counsel was inef­
fective. State v. Spreitz, 202 Ariz. 1, 3, 39 P. 3d 525, 527
(2002). Arizona instead requires claims of ineffective
assistance at trial to be reserved for state collateral
proceedings.
   While Martinez’s direct appeal was pending, the attor­
                 Cite as: 566 U. S. ____ (2012)            3

                     Opinion of the Court

ney began a state collateral proceeding by filing a “Notice
of Post-Conviction Relief.” Martinez v. Schriro, 623 F. 3d
731, 733–734 (CA9 2010); Ariz. Rule Crim. Proc. 32.4(a)
(2011). Despite initiating this proceeding, counsel made
no claim trial counsel was ineffective and later filed a
statement asserting she could find no colorable claims at
all. 623 F. 3d, at 734. Cf. State v. Smith, 184 Ariz. 456,
459, 910 P. 2d 1, 4 (1996).
   The state trial court hearing the collateral proceeding
gave Martinez 45 days to file a pro se petition in support of
postconviction relief and to raise any claims he believed
his counsel overlooked. 623 F. 3d, at 734; see Smith,
supra, at 459, 910 P. 2d, at 4. Martinez did not respond.
He later alleged that he was unaware of the ongoing col­
lateral proceedings and that counsel failed to advise him
of the need to file a pro se petition to preserve his rights.
The state trial court dismissed the action for postconvic­
tion relief, in effect affirming counsel’s determination that
Martinez had no meritorious claims. 623 F. 3d, at 734.
The Arizona Court of Appeals affirmed Martinez’s convic­
tion, and the Arizona Supreme Court denied review. Id.,
at 733.
   About a year and a half later, Martinez, now represent­
ed by new counsel, filed a second notice of postconviction
relief in the Arizona trial court. Id., at 734. Martinez
claimed his trial counsel had been ineffective for failing to
challenge the prosecution’s evidence. He argued, for ex­
ample, that his trial counsel should have objected to the
expert testimony explaining the victim’s recantations or
should have called an expert witness in rebuttal. Mar­
tinez also faulted trial counsel for not pursuing an excul­
patory explanation for the DNA on the nightgown. App. to
Brief in Opposition B–6 to B–12. Martinez’s petition was
dismissed, in part in reliance on an Arizona Rule barring
relief on a claim that could have been raised in a previous
collateral proceeding. Id., at B–27; see Ariz. Rule Crim.
4                    MARTINEZ v. RYAN

                      Opinion of the Court

Proc. 32.2(a)(3). Martinez, the theory went, should have
asserted the claims of ineffective assistance of trial coun­
sel in his first notice for postconviction relief. The Arizona
Court of Appeals agreed. It denied Martinez relief be­
cause he failed to raise his claims in the first collateral
proceeding. 623 F. 3d, at 734. The Arizona Supreme
Court declined to review Martinez’s appeal.
   Martinez then sought relief in United States District
Court for the District of Arizona, where he filed a petition
for a writ of habeas corpus, again raising the ineffective­
assistance-of-trial-counsel claims. Martinez acknowledged
the state courts denied his claims by relying on a well­
established state procedural rule, which, under the doc­
trine of procedural default, would prohibit a federal court
from reaching the merits of the claims. See, e.g., Wain-
wright v. Sykes, 433 U. S. 72, 84–85, 90–91 (1977). He
could overcome this hurdle to federal review, Martinez
argued, because he had cause for the default: His first
postconviction counsel was ineffective in failing to raise
any claims in the first notice of postconviction relief and in
failing to notify Martinez of her actions. See id., at 84–85.
   On the Magistrate Judge’s recommendation, the District
Court denied the petition, ruling that Arizona’s preclusion
rule was an adequate and independent state-law ground
to bar federal review. App. to Pet. for Cert. 36a. Martinez
had not shown cause to excuse the procedural default,
the District Court reasoned, because under Coleman v.
Thompson, 501 U. S. 722, 753–754 (1991), an attorney’s
errors in a postconviction proceeding do not qualify as
cause for a default. See id., at 754–755.
   The Court of Appeals for the Ninth Circuit affirmed.
The Court of Appeals relied on general statements in
Coleman that, absent a right to counsel in a collateral
proceeding, an attorney’s errors in the proceeding do not
establish cause for a procedural default. Expanding on
the District Court’s opinion, the Court of Appeals, citing
                  Cite as: 566 U. S. ____ (2012)            5

                      Opinion of the Court

Coleman, noted the general rule that there is no constitu­
tional right to counsel in collateral proceedings. 623 F. 3d,
at 736. The Court of Appeals recognized that Coleman
reserved ruling on whether there is “an exception” to this
rule in those cases “where ‘state collateral review is the
first place a prisoner can present a challenge to his convic­
tion.’ ” 623 F. 3d, at 736 (quoting Coleman, supra, at 755).
It concluded, nevertheless, that the controlling cases
established no basis for the exception. Certiorari was
granted. 563 U. S. ___ (2011).
                               II
   Coleman v. Thompson, supra, left open, and the Court of
Appeals in this case addressed, a question of constitution­
al law: whether a prisoner has a right to effective counsel
in collateral proceedings which provide the first occasion
to raise a claim of ineffective assistance at trial. These
proceedings can be called, for purposes of this opinion,
“initial-review collateral proceedings.” Coleman had sug-
gested, though without holding, that the Constitution
may require States to provide counsel in initial-review
collateral proceedings because “in [these] cases . . . state
collateral review is the first place a prisoner can present a
challenge to his conviction.” Id., at 755. As Coleman
noted, this makes the initial-review collateral proceeding a
prisoner’s “one and only appeal” as to an ineffective­
assistance claim, id., at 756 (emphasis deleted; internal
quotation marks omitted), and this may justify an excep­
tion to the constitutional rule that there is no right to
counsel in collateral proceedings. See id., at 755; Douglas
v. California, 372 U. S. 353, 357 (1963) (holding States
must appoint counsel on a prisoner’s first appeal).
   This is not the case, however, to resolve whether that
exception exists as a constitutional matter. The pre-
cise question here is whether ineffective assistance in an
initial-review collateral proceeding on a claim of ineffective
6                    MARTINEZ v. RYAN

                     Opinion of the Court

assistance at trial may provide cause for a procedural
default in a federal habeas proceeding. To protect prison­
ers with a potentially legitimate claim of ineffective assis­
tance of trial counsel, it is necessary to modify the unqual­
ified statement in Coleman that an attorney’s ignorance
or inadvertence in a postconviction proceeding does not
qualify as cause to excuse a procedural default. This
opinion qualifies Coleman by recognizing a narrow excep­
tion: Inadequate assistance of counsel at initial-review
collateral proceedings may establish cause for a prisoner’s
procedural default of a claim of ineffective assistance at
trial.
                              A
   Federal habeas courts reviewing the constitutionality of
a state prisoner’s conviction and sentence are guided by
rules designed to ensure that state-court judgments are
accorded the finality and respect necessary to preserve the
integrity of legal proceedings within our system of federal­
ism. These rules include the doctrine of procedural de­
fault, under which a federal court will not review the
merits of claims, including constitutional claims, that a
state court declined to hear because the prisoner failed to
abide by a state procedural rule. See, e.g., Coleman, su-
pra, at 747–748; Sykes, supra, at 84–85. A state court’s
invocation of a procedural rule to deny a prisoner’s claims
precludes federal review of the claims if, among other
requisites, the state procedural rule is a nonfederal
ground adequate to support the judgment and the rule is
firmly established and consistently followed. See, e.g.,
Walker v. Martin, 562 U. S. ___, ___ (2011) (slip op., at 7–
8); Beard v. Kindler, 558 U. S. ___, ___ (2009) (slip op., at
7). The doctrine barring procedurally defaulted claims
from being heard is not without exceptions. A prisoner
may obtain federal review of a defaulted claim by showing
cause for the default and prejudice from a violation of
                  Cite as: 566 U. S. ____ (2012)            7

                      Opinion of the Court

federal law. See Coleman, 501 U. S., at 750. There is no
dispute that Arizona’s procedural bar on successive peti­
tions is an independent and adequate state ground. Thus,
a federal court can hear Martinez’s ineffective-assistance
claim only if he can establish cause to excuse the proce­
dural default.
   Coleman held that “[n]egligence on the part of a prison­
er’s postconviction attorney does not qualify as ‘cause.’ ”
Maples v. Thomas, 565 U. S ___, ___ (2011) (slip op., at
12). Coleman reasoned that “because the attorney is the
prisoner’s agent . . . under ‘well-settled principles of agen­
cy law,’ the principal bears the risk of negligent conduct on
the part of his agent.” Maples, supra, at ___ (slip op., at
12).
   Coleman, however, did not present the occasion to apply
this principle to determine whether attorney errors in
initial-review collateral proceedings may qualify as cause
for a procedural default. The alleged failure of counsel in
Coleman was on appeal from an initial-review collateral
proceeding, and in that proceeding the prisoner’s claims
had been addressed by the state habeas trial court. See
501 U. S., at 755.
   As Coleman recognized, this marks a key difference
between initial-review collateral proceedings and other
kinds of collateral proceedings. When an attorney errs in
initial-review collateral proceedings, it is likely that no
state court at any level will hear the prisoner’s claim.
This Court on direct review of the state proceeding could
not consider or adjudicate the claim. See, e.g., Fox Film
Corp. v. Muller, 296 U. S. 207 (1935); Murdock v. Mem-
phis, 20 Wall. 590 (1875); cf. Coleman, supra, at 730–731.
And if counsel’s errors in an initial-review collateral pro­
ceeding do not establish cause to excuse the procedural
default in a federal habeas proceeding, no court will re­
view the prisoner’s claims.
   The same is not true when counsel errs in other kinds of
8                    MARTINEZ v. RYAN

                      Opinion of the Court

postconviction proceedings. While counsel’s errors in
these proceedings preclude any further review of the
prisoner’s claim, the claim will have been addressed by
one court, whether it be the trial court, the appellate court
on direct review, or the trial court in an initial-review
collateral proceeding. See, e.g., Coleman, supra, at 756.
   Where, as here, the initial-review collateral proceeding
is the first designated proceeding for a prisoner to raise a
claim of ineffective assistance at trial, the collateral pro­
ceeding is in many ways the equivalent of a prisoner’s
direct appeal as to the ineffective-assistance claim. This
is because the state habeas court “looks to the merits of
the clai[m]” of ineffective assistance, no other court has
addressed the claim, and “defendants pursuing first-tier
review . . . are generally ill equipped to represent them­
selves” because they do not have a brief from counsel or an
opinion of the court addressing their claim of error. Hal-
bert v. Michigan, 545 U. S. 605, 617 (2005); see Douglas,
372 U. S., at 357–358.
   As Coleman recognized, an attorney’s errors during an
appeal on direct review may provide cause to excuse a
procedural default; for if the attorney appointed by the
State to pursue the direct appeal is ineffective, the prison­
er has been denied fair process and the opportunity to
comply with the State’s procedures and obtain an adjudi­
cation on the merits of his claims. See 501 U. S., at 754;
Evitts v. Lucey, 469 U. S. 387, 396 (1985); Douglas, supra,
at 357–358. Without the help of an adequate attorney,
a prisoner will have similar difficulties vindicating a
substantial ineffective-assistance-of-trial-counsel claim.
Claims of ineffective assistance at trial often require
investigative work and an understanding of trial strategy.
When the issue cannot be raised on direct review, more-
over, a prisoner asserting an ineffective-assistance-of-trial­
counsel claim in an initial-review collateral proceeding
cannot rely on a court opinion or the prior work of an
                  Cite as: 566 U. S. ____ (2012)            9

                      Opinion of the Court

attorney addressing that claim. Halbert, 545 U. S., at 619.
To present a claim of ineffective assistance at trial in
accordance with the State’s procedures, then, a prisoner
likely needs an effective attorney.
   The same would be true if the State did not appoint an
attorney to assist the prisoner in the initial-review collat­
eral proceeding. The prisoner, unlearned in the law, may
not comply with the State’s procedural rules or may mis­
apprehend the substantive details of federal constitutional
law. Cf., e.g., id., at 620–621 (describing the educational
background of the prison population). While confined to
prison, the prisoner is in no position to develop the eviden­
tiary basis for a claim of ineffective assistance, which often
turns on evidence outside the trial record.
   A prisoner’s inability to present a claim of trial error is
of particular concern when the claim is one of ineffective
assistance of counsel. The right to the effective assistance
of counsel at trial is a bedrock principle in our justice
system. It is deemed as an “obvious truth” the idea that
“any person haled into court, who is too poor to hire a
lawyer, cannot be assured a fair trial unless counsel is
provided for him.” Gideon v. Wainwright, 372 U. S. 335,
344 (1963). Indeed, the right to counsel is the foundation
for our adversary system. Defense counsel tests the pros­
ecution’s case to ensure that the proceedings serve the
function of adjudicating guilt or innocence, while protect­
ing the rights of the person charged. See, e.g., Powell v.
Alabama, 287 U. S. 45, 68–69 (1932) (“[The defendant]
requires the guiding hand of counsel at every step in the
proceedings against him. Without it, though he be not
guilty, he faces the danger of conviction because he does
not know how to establish his innocence”). Effective trial
counsel preserves claims to be considered on appeal, see,
e.g., Fed. Rule Crim. Proc. 52(b), and in federal habeas
proceedings, Edwards v. Carpenter, 529 U. S. 446 (2000).
   This is not to imply the State acted with any impropri­
10                   MARTINEZ v. RYAN

                      Opinion of the Court

ety by reserving the claim of ineffective assistance for a
collateral proceeding. See Massaro v. United States, 538
U. S. 500, 505 (2003). Ineffective-assistance claims often
depend on evidence outside the trial record. Direct ap­
peals, without evidentiary hearings, may not be as effec­
tive as other proceedings for developing the factual basis
for the claim. Ibid. Abbreviated deadlines to expand the
record on direct appeal may not allow adequate time for
an attorney to investigate the ineffective-assistance claim.
See Primus, Structural Reform in Criminal Defense, 92
Cornell L. Rev. 679, 689, and n. 57 (2004) (most rules give
between 5 and 30 days from the time of conviction to file a
request to expand the record on appeal). Thus, there are
sound reasons for deferring consideration of ineffective­
assistance-of-trial-counsel claims until the collateral­
review stage, but this decision is not without consequences
for the State’s ability to assert a procedural default in
later proceedings. By deliberately choosing to move trial­
ineffectiveness claims outside of the direct-appeal process,
where counsel is constitutionally guaranteed, the State
significantly diminishes prisoners’ ability to file such
claims. It is within the context of this state procedural
framework that counsel’s ineffectiveness in an initial­
review collateral proceeding qualifies as cause for a proce­
dural default.
   The rules for when a prisoner may establish cause to
excuse a procedural default are elaborated in the exercise
of the Court’s discretion. McCleskey v. Zant, 499 U. S.
467, 490 (1991); see also Coleman, supra, at 730–731;
Sykes, 433 U. S., at 83; Reed v. Ross, 468 U. S. 1, 9 (1984);
Fay v. Noia, 372 U. S. 391, 430 (1963), overruled in part
by Sykes, supra. These rules reflect an equitable judg­
ment that only where a prisoner is impeded or obstructed
in complying with the State’s established procedures will a
federal habeas court excuse the prisoner from the usual
sanction of default. See, e.g., Strickler v. Greene, 527 U. S.
                 Cite as: 566 U. S. ____ (2012)           11

                     Opinion of the Court

263, 289 (1999); Reed, supra, at 16. Allowing a federal
habeas court to hear a claim of ineffective assistance of
trial counsel when an attorney’s errors (or the absence of
an attorney) caused a procedural default in an initial­
review collateral proceeding acknowledges, as an equitable
matter, that the initial-review collateral proceeding, if
undertaken without counsel or with ineffective counsel,
may not have been sufficient to ensure that proper consid­
eration was given to a substantial claim. From this it
follows that, when a State requires a prisoner to raise an
ineffective-assistance-of-trial-counsel claim in a collateral
proceeding, a prisoner may establish cause for a default of
an ineffective-assistance claim in two circumstances. The
first is where the state courts did not appoint counsel in
the initial-review collateral proceeding for a claim of inef­
fective assistance at trial. The second is where appointed
counsel in the initial-review collateral proceeding, where
the claim should have been raised, was ineffective under
the standards of Strickland v. Washington, 466 U. S. 668
(1984). To overcome the default, a prisoner must also
demonstrate that the underlying ineffective-assistance-of­
trial-counsel claim is a substantial one, which is to say
that the prisoner must demonstrate that the claim has
some merit. Cf. Miller-El v. Cockrell, 537 U. S. 322 (2003)
(describing standards for certificates of appealability to
issue).
   Most jurisdictions have in place procedures to ensure
counsel is appointed for substantial ineffective-assistance
claims. Some States, including Arizona, appoint counsel
in every first collateral proceeding. See, e.g., Alaska Stat.
18.85.100(c) (2010); Ariz. Rule Crim. Proc. 32.4(c)(2)
(2011); Conn. Gen. Stat. §51–296(a) (2011); Me. Rules
Crim. Proc. 69, 70(c) (2010); N. C. Gen. Stat. Ann. §7A–
451(a)(2) (2009); N. J. Ct. Rule 3:22–6(b) (2012); R. I. Gen.
Laws §10–9.1–5 (Lexis 1997); Tenn. Code Ann. §8–14–205
(2011). Some States appoint counsel if the claims require
12                   MARTINEZ v. RYAN

                     Opinion of the Court

an evidentiary hearing, as claims of ineffective assistance
often do. See, e.g., Ky. Rule Crim. Proc. 11.42(5) (2011);
La. Code Crim. Proc. Ann., Art. 930.7(C) (West 2008);
Mich. Rule Crim. Proc. 6.505(A) (2011); S. C. Rule Civ.
Proc. 71.1(d) (2011). Other States appoint counsel if the
claims have some merit to them or the state habeas trial
court deems the record worthy of further development.
See, e.g., Ark. Rule Crim. Proc. 37.3(b) (2011); Colo. Rule
Crim. Proc. 35(b) (2011); Del. Super. Ct. Rule Crim. Proc.
61(e)(1) (2011); Indiana Rule Post-Conviction Remedies
Proc. 1, §9(a) (rev. 2011); Kan. Stat. Ann. §22–4506 (2007);
N. M. Dist. Ct. Rule Crim. Proc. 5–802 (2011); Hust v.
State, 147 Idaho 682, 683–684, 214 P. 3d 668, 669–670
(2009); Hardin v. Arkansas, 350 Ark. 299, 301, 86 S. W. 3d
384, 385 (2007) (per curiam); Jensen v. State, 2004 ND
200, ¶13, 688 N. W. 2d 374, 378; Wu v. United States, 798
A. 2d 1083, 1089 (D. C. 2002); Kostal v. People, 167 Colo.
317, 447 P. 2d 536 (1968). It is likely that most of the
attorneys appointed by the courts are qualified to per-
form, and do perform, according to prevailing professional
norms; and, where that is so, the States may enforce a
procedural default in federal habeas proceedings.
                               B
  This limited qualification to Coleman does not implicate
the usual concerns with upsetting reliance interests pro­
tected by stare decisis principles. Cf., e.g., Montejo v.
Louisiana, 556 U. S. 778, 792–793 (2009). Coleman held
that an attorney’s negligence in a postconviction proceed­
ing does not establish cause, and this remains true except
as to initial-review collateral proceedings for claims of
ineffective assistance of counsel at trial. Coleman itself
did not involve an occasion when an attorney erred in an
initial-review collateral proceeding with respect to a claim
of ineffective trial counsel; and in the 20 years since Cole-
man was decided, we have not held Coleman applies in
                 Cite as: 566 U. S. ____ (2012)           13

                     Opinion of the Court

circumstances like this one.
   The holding here ought not to put a significant strain on
state resources. When faced with the question whether
there is cause for an apparent default, a State may answer
that the ineffective-assistance-of-trial-counsel claim is in­
substantial, i.e., it does not have any merit or that it is
wholly without factual support, or that the attorney in the
initial-review collateral proceeding did not perform below
constitutional standards.
   This is but one of the differences between a constitu­
tional ruling and the equitable ruling of this case. A
constitutional ruling would provide defendants a free­
standing constitutional claim to raise; it would require the
appointment of counsel in initial-review collateral proceed­
ings; it would impose the same system of appointing coun­
sel in every State; and it would require a reversal in all
state collateral cases on direct review from state courts if
the States’ system of appointing counsel did not conform to
the constitutional rule. An equitable ruling, by contrast,
permits States a variety of systems for appointing counsel
in initial-review collateral proceedings. And it permits a
State to elect between appointing counsel in initial-review
collateral proceedings or not asserting a procedural de­
fault and raising a defense on the merits in federal habeas
proceedings. In addition, state collateral cases on direct
review from state courts are unaffected by the ruling in
this case.
   The rule of Coleman governs in all but the limited cir­
cumstances recognized here. The holding in this case does
not concern attorney errors in other kinds of proceedings,
including appeals from initial-review collateral proceed­
ings, second or successive collateral proceedings, and
petitions for discretionary review in a State’s appellate
courts. See 501 U. S., at 754; Carrier, 477 U. S., at 488. It
does not extend to attorney errors in any proceeding be­
yond the first occasion the State allows a prisoner to raise
14                    MARTINEZ v. RYAN

                      Opinion of the Court

a claim of ineffective assistance at trial, even though that
initial-review collateral proceeding may be deficient for
other reasons.
   In addition, the limited nature of the qualification to
Coleman adopted here reflects the importance of the right
to the effective assistance of trial counsel and Arizona’s
decision to bar defendants from raising ineffective­
assistance claims on direct appeal. Our holding here
addresses only the constitutional claims presented in this
case, where the State barred the defendant from raising
the claims on direct appeal.
   Arizona contends that the Antiterrorism and Effective
Death Penalty Act of 1996 (AEDPA), 28 U. S. C. §2254,
bars Martinez from asserting attorney error as cause for
a procedural default. AEDPA refers to attorney error in
collateral proceedings, but it does not speak to the ques­
tion presented in this case. Section 2254(i) provides that
“the ineffectiveness or incompetence of counsel during
Federal or State collateral post-conviction proceedings
shall not be a ground for relief.” “Cause,” however, is not
synonymous with “a ground for relief.” A finding of cause
and prejudice does not entitle the prisoner to habeas relief.
It merely allows a federal court to consider the merits of
a claim that otherwise would have been procedurally de­
faulted. In this case, for example, Martinez’s “ground for
relief ” is his ineffective-assistance-of-trial-counsel claim, a
claim that AEDPA does not bar. Martinez relies on the
ineffectiveness of his postconviction attorney to excuse his
failure to comply with Arizona’s procedural rules, not as
an independent basis for overturning his conviction. In
short, while §2254(i) precludes Martinez from relying on
the ineffectiveness of his postconviction attorney as a
“ground for relief,” it does not stop Martinez from using it
to establish “cause.” Holland v. Florida, 560 U. S. ___, ___
(2010) (slip op., at 18).
                  Cite as: 566 U. S. ____ (2012)           15

                      Opinion of the Court

                              III
   Where, under state law, claims of ineffective assistance
of trial counsel must be raised in an initial-review collat­
eral proceeding, a procedural default will not bar a federal
habeas court from hearing a substantial claim of ineffec­
tive assistance at trial if, in the initial-review collateral
proceeding, there was no counsel or counsel in that pro­
ceeding was ineffective.
   In this case Martinez’s attorney in the initial-review
collateral proceeding filed a notice akin to an Anders brief,
in effect conceding that Martinez lacked any meritorious
claim, including his claim of ineffective assistance at trial.
See Anders v. California, 386 U. S. 738 (1967). Martinez
argued before the federal habeas court that filing the
Anders brief constituted ineffective assistance. The Court
of Appeals did not decide whether that was so. Rather, it
held that because Martinez did not have a right to an
attorney in the initial-review collateral proceeding, the
attorney’s errors in the initial-review collateral proceeding
could not establish cause for the failure to comply with the
State’s rules. Thus, the Court of Appeals did not deter­
mine whether Martinez’s attorney in his first collateral
proceeding was ineffective or whether his claim of ineffec­
tive assistance of trial counsel is substantial. And the
court did not address the question of prejudice. These
issues remain open for a decision on remand.
                     *    *     *
  The judgment of the Court of Appeals is reversed, and
the case is remanded for further proceedings consistent
with this opinion.
                                        It is so ordered.
                 Cite as: 566 U. S. ____ (2012)           1

                     SCALIA, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 10–1001
                         _________________


     LUIS MARIANO MARTINEZ, PETITIONER v.

      CHARLES L. RYAN, DIRECTOR, ARIZONA

         DEPARTMENT OF CORRECTIONS 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                       [March 20, 2012]


  JUSTICE SCALIA, with whom JUSTICE THOMAS joins,
dissenting.
                              I

                              A

  Let me get this straight: Out of concern for the values of
federalism; to preserve the ability of our States to provide
prompt justice; and in light of our longstanding juris-
prudence holding that there is no constitutional right to
counsel in state collateral review; the Court, in what it
portrays as an admirable exercise of judicial restraint,
abstains from holding that there is a constitutional right
to counsel in initial-review state habeas. After all, that
would have meant, in a case such as the one before us,
that failing to provide assistance of counsel, or providing
assistance of counsel that falls below the Strickland
standard, would constitute cause for excusing procedural
default. See Strickland v. Washington, 466 U. S. 668
(1984). Instead of taking that radical step, the Court
holds that, for equitable reasons, in a case such as the one
before us, failing to provide assistance of counsel, or
providing assistance of counsel that falls below the Strick-
land standard, constitutes cause for excusing procedural
default. The result, of course, is precisely the same.
2                        MARTINEZ v. RYAN

                         SCALIA, J., dissenting

  Ah, but perhaps the explanation of why the Court’s
action today amounts to praiseworthy self-restraint is this:
It pronounces this excuse from the usual rule of proce-
dural default only in initial-review state habeas raising an
ineffective-assistance-of-trial-counsel claim. But it could
have limited its invention of a new constitutional right to
collateral-review counsel in precisely the same fashion—
and with precisely the same consequences. Moreover, no
one really believes that the newly announced “equitable”
rule will remain limited to ineffective-assistance-of-trial-
counsel cases. There is not a dime’s worth of difference
in principle between those cases and many other cases in
which initial state habeas will be the first opportunity for
a particular claim to be raised: claims of “newly discov-
ered” prosecutorial misconduct, for example, see Brady v.
Maryland, 373 U. S. 83 (1963), claims based on “newly
discovered” exculpatory evidence or “newly discovered”
impeachment of prosecutorial witnesses, and claims as-
serting ineffective assistance of appellate counsel. The
Court’s soothing assertion, ante, at 14, that its holding
“addresses only the constitutional claims presented in this
case,” insults the reader’s intelligence.1
——————
  1 The Court also seeks to restrict its holding to cases in which the

State has “deliberately cho[sen]” to move the asserted claim “outside of
the direct-appeal process,” ante, at 10. That line lacks any principled
basis, and will not last. Is there any relevant difference between cases
in which the State says that certain claims can only be brought on
collateral review and cases in which those claims by their nature can
only be brought on collateral review, since they do not manifest them-
selves until the appellate process is complete? Our cases establish that
to constitute cause for failure to raise an issue on direct review, the
excuse must be “an objective factor external to the defense.” See infra,
at 7. That the factual basis for a claim was not available until the
collateral-review stage is no less such a factor than a State’s requiring
that a claim be brought on collateral review. See Murray v. Carrier,
477 U. S. 478, 488 (1986). The Court’s asserted limitation makes sense
only if the opinion means that a State has “deliberately chos[en]” to
move newly-arisen claims “outside of the direct-appeal process” if it
                     Cite as: 566 U. S. ____ (2012)                   3

                         SCALIA, J., dissenting


   Moreover, even if today’s holding could (against all
logic) be restricted to ineffective-assistance-of-trial-counsel
claims, it would have essentially the same practical conse-
quences as a holding that collateral-review counsel is
constitutionally required. Despite the Court’s suggestion
to the contrary, see ante, at 13, the rule it adopts calls into
question the common state practice of not appointing
counsel in all first collateral proceedings, see ante, at 11–
12. It does not, to be sure, call into question the lawful-
ness of that practice; only its sanity. For if the prisoner
goes through state collateral proceedings without counsel,
and fails to raise an ineffective-assistance-of-trial-counsel
claim which is, because of that failure, defaulted, the
default will not preclude federal habeas review of the
merits of that claim. And since ineffective assistance of
trial counsel is a monotonously standard claim on federal
habeas (has a duly convicted defendant ever been effective-
ly represented?), whoever advises the State would himself
be guilty of ineffective assistance if he did not counsel
the appointment of state-collateral-review counsel in all
cases—lest the failure to raise that claim in the state pro-
ceedings be excused and the State be propelled into federal
habeas review of the adequacy of trial-court representa-
tion that occurred many years ago.2 Which is to say that
——————
fails to reopen the direct-appeal process in order to entertain such
claims. Such a radical change in what we require of the States surely
ought to be prescribed by language clearer than what today’s opinion
contains.
  2 The Court says that to establish cause a prisoner must demonstrate

that the ineffective-assistance-of-trial-counsel claim is “substantial,”
which apparently means the claim has at least some merit. See ante, at
11. The Court does not explain where this substantiality standard
comes from, and how it differs from the normal rule that a prisoner
must demonstrate actual prejudice to avoid the enforcement of a
procedural default, see Coleman v. Thompson, 501 U. S. 722, 750
(1991). But whatever the standard, examination of the adequacy of
4                          MARTINEZ v. RYAN

                           SCALIA, J., dissenting

the Court’s pretended avoidance of requiring States to ap-
point collateral-review counsel is a sham.3
  Of course even the appointment of state-collateral-
review counsel will not guarantee that the State’s criminal
proceeding can be concluded without years-long federal
retrial. Appointment of counsel may, as I have said, avoid
federal review of the adequacy of representation that
occurred years ago, at the original trial. But since, under
today’s opinion, the condition for exclusion of federal
habeas is the very same condition that would apply if
appointment of state-collateral-review counsel were con-
stitutionally required, it will remain to be determined in
federal habeas review whether the state-appointed counsel
was effective. Thus, as a consequence of today’s decision
the States will always be forced to litigate in federal habe-
as, for all defaulted ineffective-assistance-of-trial-counsel
claims (and who knows what other claims), either (1) the
validity of the defaulted claim (where collateral-review
counsel was not appointed), or (2) the effectiveness of
collateral-review counsel (where collateral-review counsel
was appointed). The Court notes that many States al-
ready provide for the appointment of counsel in first col-
——————
years-ago representation has been substituted for summary dismissal
by reason of procedural default.
  3 The Court also claims, ante, at 13, that its “equitable” ruling, unlike

a constitutional ruling, will not require “a reversal in all state collateral
cases on direct review from state courts” where counsel has not been
appointed. Surely the Court does not mean to suggest that an un-
constitutional failure to appoint counsel on collateral review, like an
unconstitutional failure to appoint counsel at trial, would require the
entire conviction to be set aside. That is inconceivable. So either one of
two things would happen: Either the reviewing state court would be
able to inquire into prejudice (which is an improvement over having the
federal habeas court make that inquiry, as the Court’s “equitable”
solution requires); or else the appellate state court will remand for a
collateral proceeding with counsel (which is, as we have said, just what
the Court’s “equitable” ruling effectively requires anyway). So the
Court’s “equitable” ruling is no boon to the States.
                      Cite as: 566 U. S. ____ (2012)                      5

                          SCALIA, J., dissenting

lateral challenges—as though this proves that what the
Court forces the States to do today is eminently reasona-
ble. But what the Court fails to point out is that current-
ly, when state-appointed counsel does not raise an ineffec-
tive-assistance-of-trial-counsel claim, that is the end of the
matter: The issue has been procedurally defaulted. By
virtue of today’s opinion, however, all those cases can (and
where capital punishment is at issue assuredly will) pro-
ceed to federal habeas on the issue of whether state-
appointed counsel was ineffective in failing to raise the
ineffective-assistance-of-trial-counsel issue. That is the
meaning of the Court’s (supposedly comforting) statement:
     “It is likely that most of the attorneys appointed by
     the courts are qualified to perform, and do perform,
     according to prevailing professional norms; and, where
     that is so, the States may enforce a procedural default
     in federal habeas proceedings.” Ante, at 12 (emphasis
     added).
To be more precise, the Court should have said “where
that is so, and where federal habeas courts have finally
rejected claims that it is not so, the States may enforce a
procedural default in federal habeas proceedings.”
  I cannot possibly imagine the basis for the Court’s confi-
dence, ante, at 12–13, that all this will not put a signifi-
cant strain on state resources. The principal escape route
from federal habeas—existence of an “adequate and in-
dependent state ground”—has been closed.4 Whether
——————
  4 See N. King, F. Cheesman, & B. Ostrom, Final Technical Report:

Habeas Litigation in U. S. District Courts 45–49 (2007) (documenting
the percentage of habeas petitions that included claims dismissed for
various procedural reasons); Administrative Office of the United States
Courts, Habeas Corpus Petitions Disposed of Procedurally During the
12-Month Period Ending September 30, 2011 (reporting that for ap-
peals in noncapital state-prisoner habeas cases, procedural default
accounted for the largest percentage of procedural dispositions, with
the exception of the denial of a certificate of appealability) (available in
6                           MARTINEZ v. RYAN

                            SCALIA, J., dissenting

counsel appointed for state collateral review raises the
ineffective-assistance-of-trial-counsel claim or not, federal
habeas review will proceed. In practical effect, that may
not make much difference in noncapital cases (except for
the squandering of state taxpayers’ money): The defendant
will stay in prison, continuing to serve his sentence, while
federal habeas review grinds on. But in capital cases, it will
effectively reduce the sentence, giving the defendant as
many more years to live, beyond the lives of the innocent
victims whose life he snuffed out, as the process of federal
habeas may consume. I guarantee that an assertion of
ineffective assistance of trial counsel will be made in all
capital cases from this date on, causing (because of today’s
holding) execution of the sentence to be deferred until
either that claim, or the claim that appointed counsel was
ineffective in failing to make that claim, has worked its
way through the federal system.
                              B
   The Court would have us believe that today’s holding
is no more than a “limited qualification” to Coleman v.
Thompson, 501 U. S. 722 (1991). Ante, at 12. It is much
more than that: a repudiation of the longstanding princi-
ple governing procedural default, which Coleman and
other cases consistently applied. Coleman itself involved a
habeas petitioner’s contention that his attorney’s failure to
file a timely notice of appeal in his state habeas proceed-
ing, which resulted in procedural default of the claims
raised in that proceeding, was cause to excuse that default
in federal habeas. 501 U. S., at 752. The petitioner in
that case contended that whether a violation of his consti-
tutional right to effective counsel had occurred was of no
consequence, so long as the attorney’s conduct fell short of
the effectiveness standard set forth in Strickland. See 501
—————— 

Clerk of Court’s case file). 

                  Cite as: 566 U. S. ____ (2012)            7

                      SCALIA, J., dissenting

U. S., at 753. Whereas Coleman flatly repudiated that
claim as being inconsistent with our precedent, see ibid.,
today’s majority wholeheartedly embraces it, ante, at 11.
   Rejection of the argument in Coleman was compelled by
our jurisprudence pertaining to cause for excusing proce-
dural default, and in particular Murray v. Carrier, 477
U. S. 478 (1986). See Coleman, supra, at 752–753. Car-
rier involved the failure of a defendant’s attorney to raise a
claim on direct appeal. 477 U. S., at 482. This failure did
not constitute cause, we explained, because it was not an
“objective factor external to the defense.” Id., at 488 (em-
phasis added). This external-factor requirement reflects
the judgment that States should not be forced to undergo
federal habeas review of a defaulted claim unless a factor
not attributable to the prisoner obstructed his compliance
with state procedures. See id., at 487–488.
   Although this externality requirement has been the
North Star of our excuse-for-cause jurisprudence, today’s
opinion does not whisper its name—no doubt because it is
impossible to say that Martinez’s procedural default was
caused by a factor external to his defense. Coleman and
Carrier set forth in clear terms when it is that attorney
error constitutes an external factor: Attorney error by it-
self does not, because when an attorney acts (or fails to
act) in furtherance of the litigation, he is acting as the
petitioner’s agent. Coleman, supra, at 753; Carrier, supra,
at 492. Any other rule would be inconsistent with our
system of representative litigation, under which “each
party is deemed bound by the acts of his lawyer-agent.”
Irwin v. Department of Veterans Affairs, 498 U. S. 89, 92
(1990) (internal quotation marks omitted). But when
attorney error amounts to constitutionally ineffective
assistance of counsel, that error is imputed to the State
(for the State has failed to comply with the constitutional
requirement to provide effective counsel), rendering the
error external to the petitioner. Coleman, supra, at 754;
8                    MARTINEZ v. RYAN

                     SCALIA, J., dissenting

Carrier, supra, at 488. Accordingly, as Martinez himself
appears to recognize, see Brief for Petitioner 22, our cases
require that absent a determination that Arizona violated
the Constitution by failing to provide effective counsel,
attorney error cannot provide cause to excuse his proce-
dural default. Rather than apply that rule here, the Court
adopts the very approach Coleman explicitly addressed
and rejected.
   The Court essentially disclaims any need to give full
consideration to the principle of stare decisis because
Coleman did not involve an initial-review collateral pro-
ceeding for a claim of ineffective assistance of trial coun-
sel. See ante, at 12. That is rather like saying that Mar-
bury v. Madison, 1 Cranch 137 (1803), does not establish
our authority to review the constitutionality of a new
federal statute because it involved a different enactment.
Just as the reasoning of Marbury was categorical, so was
the reasoning of Coleman and Carrier: Attorney error is
not an external factor constituting cause for excusing
default unless the State has a constitutional obligation to
provide effective counsel. Had the majority seriously
considered the relevant stare decisis factors, see, e.g.,
Montejo v. Louisiana, 556 U. S. 778, 792–793 (2009), it
would have had difficulty justifying today’s decision. Nor
can it escape the demands of stare decisis by saying that
our rules regarding the excuse of procedural default reflect
an “equitable judgment” that is “elaborated in the exercise
of the Court’s discretion.” Ante, at 10. Equity is not law-
lessness, and discretion is not license to cast aside estab-
lished jurisprudence reaffirmed this very Term. See Ma-
ples v. Thomas, 565 U. S. ___, ___ (2012) (slip op., at 12)
(“Negligence on the part of a prisoner’s postconviction
attorney does not qualify as ‘cause’ ” (quoting Coleman,
supra, at 753)). “ ‘[C]ourts of equity must be governed by
rules and precedents no less than courts of law.’ ” Lonchar
v. Thomas, 517 U. S. 314, 323 (1996) (quoting Missouri
                     Cite as: 566 U. S. ____ (2012)                    9

                         SCALIA, J., dissenting

v. Jenkins, 515 U. S. 70, 127 (1995) (THOMAS, J.,
concurring)).
   Noticeably absent from the Court’s equitable analysis,
moreover, is any consideration of the very reason for a
procedural-default rule: the comity and respect that fed-
eral courts must accord state-court judgments.             See
Edwards v. Carpenter, 529 U. S. 446, 451 (2000). The
procedural-default doctrine reflects the understanding that
federal review of defaulted claims may “circumvent the
jurisdictional limits of direct review and ‘undermine the
State’s interest in enforcing its laws.’ ” Lee v. Kemna, 534
U. S. 362, 388 (2002) (KENNEDY, J., dissenting) (quoting
Coleman, supra, at 731). Unlike today’s decision, Carrier
and Coleman took account of the significant costs federal
habeas review imposes on States, including the “reduction
in the finality of litigation and the frustration of ‘both the
States’ sovereign power to punish offenders and their
good-faith attempts to honor constitutional rights.’ ” Car-
rier, supra, at 487 (quoting Engle v. Isaac, 456 U. S. 107,
128 (1982)). Criminal conviction ought to be final before
society has forgotten the crime that justifies it. When a
case arrives at federal habeas, the state conviction and
sentence at issue (never mind the underlying crime) are
already a dim memory, on average more than 6 years old
(7 years for capital cases).5 I would adhere to the prece-
dents that prevent a bad situation from becoming worse.
                             II
  We granted certiorari on, and the parties addressed
their arguments to, the following question:
     “Whether a defendant in a state criminal case who is

——————
  5 See King, Cheesman, & Ostrom, Final Technical Report, at 21–22
(reporting the average interval between state judgment and federal
habeas filing for a sample of federal habeas cases filed in the early-to-
mid 2000’s).
10                    MARTINEZ v. RYAN

                      SCALIA, J., dissenting

     prohibited by state law from raising on direct appeal
     any claim of ineffective assistance of trial counsel, but
     who has a state-law right to raise such a claim in a
     first post-conviction proceeding, has a federal consti-
     tutional right to effective assistance of first post-
     conviction counsel specifically with respect to his
     ineffective-assistance-of-trial-counsel claim.” Pet. for
     Cert. i.
While the Court’s decision not to answer the question did
not avoid the costs a constitutional holding would have
imposed on States, it did avoid the Court’s need to con-
front the established rule that there is no right to counsel
in collateral proceedings. To avoid his procedural default,
Martinez advocates in favor of an exception to this rule
where the prisoner seeks the right to counsel in an initial-
review collateral proceeding—an argument we have previ-
ously declined to address. See Coleman, 501 U. S., at 755.
  The argument is quite clearly foreclosed by our prece-
dent. In Pennsylvania v. Finley, 481 U. S. 551 (1987), and
Murray v. Giarratano, 492 U. S. 1 (1989), we stated un-
equivocally that prisoners do not “have a constitutional
right to counsel when mounting collateral attacks upon
their convictions.” Finley, supra, at 555. See also Giar-
ratano, 492 U. S., at 10 (plurality opinion) (“[T]he rule
of Pennsylvania v. Finley should apply no differently
in capital cases than in noncapital cases”); id., at 14
(KENNEDY, J., concurring in judgment) (indicating that
the Constitution does not categorically require States to
provide counsel to death-row inmates seeking state habeas
review). Though Finley may have involved only claims
that could have been raised on direct review, see 481 U. S.,
at 553; Giarratano, supra, at 24 (Stevens, J., dissenting),
the Court was no doubt aware that States often limit “the
collateral review process [to] issues that have not previ-
ously been litigated or argued on the direct appeal.” Brief
                 Cite as: 566 U. S. ____ (2012)           11

                     SCALIA, J., dissenting

for Respondent in Finley, O. T. 1986, No. 85–2099, p. 11,
n. 5. And Giarratano, which involved a class action filed
under 42 U. S. C. §1983, addressed the general assertion
that the Constitution requires the appointment of counsel
for collateral attacks on capital convictions. See 492 U. S.,
at 3–4 (plurality opinion). The Court rejected that asser-
tion without qualification. The dissenting opinion, more-
over, made the precise argument Martinez now asserts:
under state law “some claims [including ineffective assis-
tance of trial counsel] ordinarily heard on direct review
will be relegated to postconviction proceedings.” Id., at 24
(Stevens, J., dissenting). See also Brief for Respondents in
Giarratano, O. T. 1988, No. 88–411, p. 29, n. 8 (“In [Vir-
ginia capital habeas] proceedings, Death Row inmates
seek to assert claims that have not been, and could not
have been addressed on direct appeal . . . ”). Thus, in
announcing a categorical rule in Finley, see Giarratano,
supra, at 12 (plurality opinion), and then reaffirming it in
Giarratano, the Court knew full well that a collateral
proceeding may present the first opportunity for a prison-
er to raise a constitutional claim. I would follow that rule
in this case and reject Martinez’s argument that there is a
constitutional right to counsel in initial-review collateral
proceedings.
                        *     *     *
  Far from avoiding the consequences a constitutional
holding would have imposed on the States, today’s holding
as a practical matter requires States to appoint counsel in
initial-review collateral proceedings—and, to boot, elimi-
nates the pre-existing assurance of escaping federal-
habeas review for claims that appointed counsel fails to
present. Despite the Court’s protestations to the contrary,
the decision is a radical alteration of our habeas jurispru-
dence that will impose considerable economic costs on the
States and further impair their ability to provide justice in
12                   MARTINEZ v. RYAN

                     SCALIA, J., dissenting

a timely fashion. The balance it strikes between the final-
ity of criminal judgments and the need to provide for
review of defaulted claims of ineffective assistance of trial
counsel grossly underestimates both the frequency of such
claims in federal habeas, and the incentives to argue
(since it is a free pass to federal habeas) that appointed
counsel was ineffective in failing to raise such claims. The
balance might have been close (though it would disregard
our established jurisprudence) if the Court merely held
that uncounseled failure to raise ineffective assistance of
trial counsel would not constitute default. But in adding
to that the rule that counseled failure to raise it may also
provide an excuse, the Court creates a monstrosity. For
these reasons, I respectfully dissent.